            Case 1:20-cr-00670-VEC Document 15
                                            13 Filed 12/14/20
                                                     12/11/20 Page 1 of 3



MEMO ENDORSED
                                                                                  USDC SDNY
                                                                                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
                                    LAW OFFICE                                    DOC #:
                          BARRY A. WEINSTEIN, ESQ., P.C.                          DATE FILED: 12/14/2020
                                       888 Grand Concourse
                                      Bronx, New York 10451
  Cell: (973) 985-9000                                                 Tel:(718) 665-9000
  bweinstein2248@gmail.com                                             Fax:(718) 665-9147

                                         December 11, 2020

  VIA EMAIL

  Justice Valerie E. Caproni
  United States Courthouse
  Southern District of New York
  40 Foley Square
  New York, N.Y. 10007

         Re: United States v. Vashon Combs
             20 Cr. 670 (VEC) -1

  Dear Judge Caproni:

         I write this letter to request a minor modification in Mr. Combs’ bail conditions.

          On November 20, 2020, Mr. Combs’ was released on a $75,000 personal recognizance
  bond secured by two financially responsible people, home detention with electronic monitoring,
  and his travel restricted to the Southern and Eastern Districts of New York. On or about November
  25, 2020, his restricted area of travel was enlarged to include the District of New Jersey for
  employment purposes.

         Mr. Combs seeks to have permission that while he is allowed out for his employment, he
  be permitted to go grocery shopping a part of one day a week I have spoken to his pre-trial officer,
  Winter Pascual, and A.U.S.A. Jacob Gutwillig who each advised me that they consent to that
  request. All other terms and conditions of his release shall remain in full force and effect.

         It is respectfully requested that your Honor grant this request by the defendant.

         Thank you for your for your consideration an attention to this matter.

                                                Respectfully submitted,

                                                _______/s____________

                                                BARRY A. WEINSTEIN
         Case 1:20-cr-00670-VEC Document 15
                                         13 Filed 12/14/20
                                                  12/11/20 Page 2 of 3




Honorable Valerie E. Carponi
December 11, 2020                         Application GRANTED.
Page 2

cc: A.U.S.A. Jacob Gutwillig               SO ORDERED.
    via email

   U.S.P.O. Winter Pascual
   via email                                                    12/14/2020
                                           HON. VALERIE CAPRONI
                                           UNITED STATES DISTRICT JUDGE
Case 1:20-cr-00670-VEC Document 15
                                13 Filed 12/14/20
                                         12/11/20 Page 3 of 3
